DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Claim Objections
	Claim 9 is objected to because at line 6, “wherein the locking nut moves and the threaded fastener to move relative to each other” should read -- wherein the locking nut and the threaded fastener move relative to each other--.
Claim 12 is objected to because at line 1, “claim 14” should read --claim 11--, as best understood by the Examiner given its placement in the claim listing and given a lock mechanism is not previously recited in the claim 14 or the claim(s from which it depends. 
	Claim 13 is objected to because at line 3, “an elastomeric body connected to a first end of the inner tube” should read -- an elastomeric body configured to be connected to a first end of the inner tube--.

Claim 14 is objected to because at line 6, “relative adapter” should read --relative to the adapter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,480,314 (Heim).
Regarding claim 1, Heim discloses an adjustable length rod assembly (10; see Figures 1-6) comprising:
an inner tube (11) defining a longitudinal axis (C-C);
an outer tube (12) sized to receive the inner tube,
a lock mechanism (15) secured to an end of the inner tube; and
wherein rotation of the outer tube relative to inner tube causes the lock mechanism to expand a first diameter in an unlocked position to one of a plurality of locked positions having a second diameter greater than the first diameter thereby providing an outward radial force against an internal surface of the outer tube to prevent translation of the inner tube relative to the outer tube (see column 9, line 47, through column 10, line 6).
Regarding claim 2, Heim discloses the lock mechanism (15) comprises an elastomeric body (16; see column 4, lines 21-48).
Regarding claim 3, Heim discloses rotation of the outer tube (12) relative to inner tube (11) compresses a longitudinal length of the elastomeric body (16) and causes the elastomeric body to expand from the first diameter to the second diameter when the inner and the outer tubes are rotated about the longitudinal axis (see column 9, line 47, through column 10, line 6).
Regarding claim 4, Heim discloses the longitudinal length is decreased by a compression dimension that is generally equal to a difference between the first and second diameters (an inherent feature as volume must be conserved).
Regarding claim 5, Heim discloses the elastomeric body (16) comprises a plurality of radial ribs (40) extending radially from a main body to contact the outer tube (12) in the locked positions and in the unlocked position (see column 8, lines 50-60).
Regarding claim 6, Heim discloses in the unlocked position, only the radial ribs 940) contact an internal cavity of the outer tube (12) and the main body does not contact the internal cavity of the outer tube (see column 8, lines 50-60).
Regarding claim 7, Heim discloses in the unlocked position, frictional engagement of the radial ribs (40) with the outer tube (12) causes the elastomeric body (16) to rotate relative to the inner tube (11) while an adapter locking mechanism (19) is fixed and does not rotate relative to the inner tube (see Figure 2).
Regarding claim 8, Heim discloses the elastomeric body (16) comprises an elastomeric ring with an inner opening and outer diameter being concentric about the longitudinal axis (the ring shape being formed between respected slotted sections at 3 and 43 in Figure 3g).
Regarding claim 9, Heim discloses the locking mechanism (15) further comprises:
a threaded fastener (18) extending through the elastomeric ring; and
a lock nut (17) disposed about the threaded fastener and fixed to rotate with the elastomeric ring,
wherein the locking nut and the threaded fastener move relative to each other (see column 7, lines 38-41) to compress the elastomeric ring and expand the outer diameter from the first diameter to the second diameter (see column 9, line 47, through column 10, line 6),
wherein the threaded fastener is fixed to rotate with the inner rod (via 19; see column 8, lines 41-44).
Regarding claim 10, Heim discloses the locking mechanism (15) further comprises:
an adjustment post (41, 42) extending through the inner opening of the elastomeric ring with an outer surface shaped to mate with the inner opening so the adjustment post and elastomeric ring rotate together (see column 9, lines 17-32), wherein the adjustment post cooperates with the locking nut so that the locking nut does not rotate relative to the adjustment post (in that the adjustment post is formed on an outer surface of the locking nut).
Regarding claim 13, Heim discloses a compression lock assembly (15) for an adjustable length rod assembly (10) with inner (11) and outer (12) tubes (see Figures 1-6), the compression lock assembly comprising:
an elastomeric body (16; see column 4, lines 21-48) configured to be connected to a first end of the inner tube (see Figure 2b);
a threaded fastener (18) extending through the elastomeric body and configured to be fixed to rotate with the inner tube (via 19; see column 8, lines 41-44);
wherein the rotation of the inner tube and threaded fastener compresses the elastomeric body and expand the elastomeric body from a first diameter to a second diameter greater than the first diameter (see column 9, line 47, through column 10, line 6).
Regarding claim 14, Heim discloses an adapter (19) adapted to be connected to rotate with the inner tube (11; see column 8, lines 41-44);
a lock nut (17) disposed about the threaded fastener and fixed to rotate with the elastomeric body (16),
a spacer (formed at 34) disposed between the adapter and the elastomeric body, wherein the spacer rotates relative to the adapter (see, e.g., Figure 1e vs. Figure 1f).
Regarding claim 15, Heim discloses the elastomeric body (16) comprises an elastomeric ring with an inner opening and outer diameter being concentric about the longitudinal axis (the ring shape being formed between respected slotted sections of the elastomeric body at 3 and 43 in Figure 3g).
Regarding claim 16, Heim discloses an adjustment post (41, 42) extending through the inner opening of the elastomeric ring (16) with an outer surface shaped to mate with the inner opening so the adjustment post and the elastomeric ring rotate together (see column 9, lines 17-32).
Regarding claim 17, Heim discloses a distal end of the adjustment post (41, 42) engages a spacer (20) so that the spacer rotates with the adjustment post and elastomeric ring (in that the adjustment post is formed on an outer surface of lock nut 17).
Regarding claim 18, Heim discloses the elastomeric ring (the ring shape being formed between respected slotted sections of the elastomeric body 16 at 3 and 43 in Figure 3g) comprises a plurality of ribs (40) protruding radially and extending longitudinally along the outer diameter (see Figure 1g).
Regarding claim 20, Heim discloses an adjustable length rod assembly (10; see Figures 1-6) comprising:
an inner tube (11) defining a longitudinal axis;
a compression lock assembly (15) of claim 13 (see rejection above) secured to an end of the inner tube; and
an outer telescoping tube (12) sized to receive the inner tube and the compression lock assembly within an internal cavity, wherein rotation of the outer tube relative to inner tube rotates the elastomeric ring and expands the elastomeric ring from the first diameter to the second diameter thereby preventing translation of the outer tube relative to the inner tube (see column 9, line 47, through column 10, line 6).

Allowable Subject Matter
Claims 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11 and 12, Heim discloses the adjustable length rod assembly of claim 10, but fails to disclose the adjustment post (41, 42) comprises a cavity for receiving the lock nut (17), the cavity comprising an inner surface that mates with a peripheral surface of the lock nut.
The prior art fails to fairly show or suggest a modification to Heim such that the adjustment post comprises a cavity for receiving the lock nut, the cavity comprising an inner surface that mates with a peripheral surface of the lock nut. Further, such a modification to Heim would not be possible given the adjustment post is integrally formed on an outer surface of the lock nut and thus the two cannot have mating inner and peripheral surfaces.
Regarding claim 19, Heim discloses the compression lock assembly of claim 15, but fails to disclose rotation of the elastomeric ring (the ring shape being formed between respected slotted sections of the elastomeric body 16 at 3 and 43 in Figure 3g) compresses a longitudinal length of the elastomeric ring, and wherein the longitudinal length is decreased by a compression dimension that is generally equal to a difference between the first and second diameters. Heim instead discloses compression and deformation of slotted sections of the elastomeric body 16 at 3 and 43 in Figure 3 (see also Figure 1e vs. Figure 1f). Modifying Heim such that the ring portion is compressed would teach away from this intended structure and interaction.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 12, 2022